Sognier, Judge.
Patricia Ingram was convicted of wrongful possession of controlled substances. She contends the trial court erred by denying her motion for a directed verdict at the conclusion of the state’s evidence, and by denying her motion for a new trial. Both motions were based on a lack of proof by the state. We have examined the entire transcript and find the evidence established conclusively appellant’s guilt of the offenses charged. Further, we find that a rational trier of fact could find from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528) (1980). Accordingly, the enumerations of error are without merit.

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.